                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF FLORIDA


                                                     Case No. ___________________
MARIA MCSWAIN,
                                                     COMPLAINT FOR VIOLATIONS OF THE
                               Plaintiff,            UNIFORMED SERVICES EMPLOYMENT
v.                                                   AND REEMPLOYMENT RIGHTS ACT,
                                                     DEMAND FOR DAMAGES, REQUEST
WORLD FUEL SERVICES CORPORATION,                     FOR INJUNCTIVE RELIEF AND
                                                     DEMAND FOR JURY TRIAL
                              Defendant.
                                                     EXEMPT FROM FILING FEES
                                                     PURSUANT TO 38 U.S.C. § 4323(h)(1)


       Plaintiff, Maria McSwain, by and through his undersigned attorneys, brings this Complaint

against World Fuel Services, Corporation (“WFS”), and alleges as follows:

                                    NATURE OF THE CASE

       1.        This is a civil action brought pursuant to the Uniformed Services Employment and

Reemployment Rights Act of 1994, 38 U.S.C. §§ 4301 - 4335 (“USERRA”) challenging

Defendant’s violations of her rights as a veteran regarding her service in the Armed Forces of the

United States.

       2.        Ms. McSwain seeks all relief available under USERRA, including her lost wages

and benefits as well as liquidated damages for Defendant’s willful violation of USERRA.

                                 JURISDICTION AND VENUE

       3.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 38

U.S.C. § 4323(b).

       4.        The United States District Court for the Southern District of Florida is a proper

venue for this action under 38 U.S.C. § 4323(c)(2), because Defendant WFS is a company that


                                                 1
maintains a place of business in this judicial district. Additionally, venue is proper under 28 U.S.C.

§ 1391(b) because all or a substantial part of the events giving rise to this action occurred in this

district.

                                             PARTIES

        5.     Plaintiff Maria McSwain is a current resident of Coral Gables, Florida. Ms.

McSwain has worked for WFS since 2015 and honorably served as a Master Sergeant in the U.S.

Air Force Reserves at all times relevant to this lawsuit.

        6.     Defendant World Fuel Services Corporation (“WFS”) is an energy and fuel

procurement, fulfilment, distribution, and consultation firm headquartered in the city of Miami,

Florida. Defendant WFS maintains a place of business within this District. Defendant WFS is

an employer for the purposes of USERRA, 38 U.S.C. § 4303(4), because WFS employed,

managed and controlled Ms. McSwain’s daily activities throughout her employment with WFS.

Additionally, WFS is a federal contractor.

                                              FACTS

        7.     Ms. McSwain started work at WFS on or about March 23, 2015. WFS employed

Ms. McSwain as a Senior Human Resources Generalist making $80,000/year with a 10% bonus.

Among other things, Ms. McSwain’s job responsibilities included ensuring that the company was

compliant with U.S. immigration and veteran employment rules and regulations.

        8.     Bernardo Buraglia – WFS’s Vice President of “People Operations” – served as

Ms. McSwain’s supervisor. Mr. Buraglia reported to WFS’s Chief Executive Officer (CEO),

Michael Kasbar. Mr. Buraglia, WFS’s CEO, and Ms. McSwain all worked in the same building

located at 9800 NW 41st St, Miami, FL 33178.

        9.     Mr. Kasbar knew that Ms. McSwain was a military reservist.


                                                  2
       10.     Upon information and belief, Nicole Turner (more on her below), Maria Palacio

(more on her below), Fernando Casadeval (more on him below), Mike Lundberg (more on him

below) and/or Ken Gavsie (more on him below) informed Mr. Kasbar that Ms. McSwain

complained of being discriminated against by WFS on account of her military reserve status.

       11.     Mr. Buraglia’s resignation letter references issues to which he made Mr. Kasbar

aware and one of those issues was, upon information and belief, Ms. McSwain’s military reserve

service and/or her complaints of discrimination stemming from that military service.

       12.     From March 2015 through July 2016, Ms. McSwain’s military commitments

required that she performed military duty one weekend per month but, from time to time, miss

between one to three weeks of work.

       13.     Ms. McSwain timely informed Mr. Buraglia of these military-related work

absences to which Mr. Buraglia would respond by saying words to the effect of, “it’s not right

that you’re getting a paid military vacation when there’s work to be done” or “you need to start

thinking about your career here because your military duty is hindering your progression since

you’re always gone when important things happen” or “you may just want to go on active duty

with the military instead of subjecting the company to all of these absences.”

       14.     In addition to the above-comments, Mr. Buraglia would grow standoffish and

serious whenever Ms. McSwain brought up her military reserve service. Whenever Ms. McSwain

discussed her military service obligations with Mr. Buraglia he (Buraglia) would cross his arms

or look out the window – actions Ms. McSwain perceived as disrespectful to her and her military

service.




                                                3
          15.   And when Ms. McSwain returned from her military leave Mr. Buraglia would

express displeasure with both him and others having to “pick up the slack” while Ms. McSwain

was absent for military duty.

          16.   In mid to early July 2016 Ms. McSwain requested a compensation title review

from Mr. Buraglia. The purpose of this request was to ensure that her job description aligned with

the work she was actually performing; and, in turn, ensure that she was compensated accordingly.

Based on Ms. McSwain’s experience with the company such compensation review requests were

both normal and routinely granted.

          17.   On July 28, 2016 Ms. McSwain met with Mr. Buraglia in furtherance of the

compensation and title review process. Ms. McSwain gave a PowerPoint presentation, told Mr.

Buraglia that her job responsibilities had increased, and ended the presentation requesting a

compensation increase and job description change.

          18.   Mr. Buraglia ended the meeting with no overt objection to Ms. McSwain’s

compensation increase request but told Ms. McSwain that she would have to re-write her job

description and then give it to Mr. Burgaila who, in turn, would send it to Total Rewards for

review.

          19.   Total Rewards was led by Nicole Turner. Total Rewards, which is located in the

same building where Ms. McSwain works, is a function within the HR department that managers

and establishes all the elements that make up a total compensation and benefits package for

employees, to include, base pay, stock options, long term cash incentives, health, dental, and

vision benefits, retirement contributions, life insurance, paid time off and bonuses.

          20.   On or about August 26, 2016, Ms. McSwain re-wrote her job description and sent

it to Mr. Buraglia. Mr. Buraglia, after some follow up requests from Ms. McSwain, edited the job


                                                 4
description document and, following Ms. McSwain’s acceptance of Mr. Buraglia’s edits, sent the

job description to Total Rewards.

       21.       On September 12, 2016, Ms. McSwain received military orders. Ms. McSwain

immediately informed Mr. Buraglia who reacted in stating words to the effect of “so are you are

going to be getting paid while you are gone on this trip again?!” Mr. Buraglia growled words to

the effect of “you better get someone trained to manage the critical aspects before you leave” and

“you better realize that many projects would suffer due to my absence.” Mr. Buraglia then asked

if the person who hired Ms. McSwain (Sue Rider) knew whether Ms. McSwain was in the military

when Ms. McSwain interviewed with the company and got hired. Mr. Buraglia ended the

conversation saying words to the effect of “do we have to hire you back” and “do you think it’s

fair that you get to go away, get paid, and come back as if nothing happened?!” Mr. Buraglia’s

anger was palpable. From that point on Mr. Buraglia avoided talking to Ms. McSwain unless it

was necessary.

       22.       The deployment orders Ms. McSwain received on or about September 12, 2016

were for the January 12, 2017 – August 27, 2017, timeframe.

       23.       On or about November 16, 2016, Ms. McSwain met with Mr. Buraglia. During

that meeting Ms. McSwain learned that Nicole Turner, the Vice President of Total Rewards,

recommended that Ms. McSwain be promoted to Manager but that Mr. Buraglia and Ms. Turner

nonetheless decided that Ms. McSwain’s promotion not be effective until Ms. McSwain returned

from her military deployment. Mr. Buraglia explained that the reason for the promotion’s delay

was because doing so would cost the company additional money under the company’s military

leave continuation policy – a policy implemented in 2010 in an effort to increase military

representation and capitalize on military engagement opportunities to help increase the military


                                                5
and government business. Mr. Buraglia said that if Ms. McSwain was promoted before leaving

for military duty such a promotion would “put the company at a disadvantage in that promoting

[her] would be unreasonable.”

       24.     WFS is a federal government contractor.

       25.     WFS, as part of the federal bidding process, uses the fact that it offers pay

continuation as a means of enticing federal government agencies to award WFS federal contracts

and increase military representation and does this, in part, because at least one report makes clear

that federal contractors who hire military in greater numbers are more likely to win contracts

when competing with other contractors.1

       26.     WFS, upon information and belief, utilizes the Returning Heroes Tax Credit which

provides companies with up to $5,600 for hiring a veteran.

       27.     Upon information and belief, WFS monitors the amount of military pay

continuation it pays reservists because such differential pay is an operating expense.

       28.     And while WFS advertises that it provides “pay continuation” for military reserve

employees, it does not always pay that benefit to military reserve employees and has not paid that

benefit to at least four other military reserve-employees while paying that benefit, in at least one

instance, to a person who is not a member of the reserve components of the US Armed Services.

       29.     One of WFS’s goals as a company is to monitor operating expenses so as to ensure

such expenses are not over budget.

       30.     Ms. McSwain, who at the time had served in excess of 14 years in the military,

knew that while federal law protecting military reservists did not always require the payment of




1
  See Employing America’s Veterans - Perspective from Business p. 18 n. 26 & 35 available at
https://benefits.va.gov/vow/docs/employingamericasveterans.pdf (last visited February 13, 2020)
                                                 6
salary continuation it always barred an employer from making any adverse employment decision

on account of an employee’s obligation to serve in the military.

                                    (The Protected Activity)

       31.     Recognizing that delaying a promotion because of a military obligation violated

federal law (USERRA) Ms. McSwain, on the evening of November 16, 2016, emailed Ms. Turner

and Mr. Buraglia and informed them, inter alia, that delaying a promotion because of an

employee’s military service obligation violated USERRA. To wit:

               Today I was informed regarding my position and salary review as follows:

               1. Total Rewards recommended promotion to a higher level,
               2. Both you and Nicole decided that my promotion will not be submitted for
               approval until my return from deployment,
               3. It would not be justifiable to receive that promotion as a prepare to leave
               the company to serve on active duty, and
               4. The company would be at a disadvantage due to its military policy which
               grants pay continuation for up to six months to members of the Armed
               Forces who are called to serve on active duty.

               I thought long and hard about this determination, and while I truly want to
               be fair to the company, I also believe there are several things that have not
               been considered here:

               1. The position and salary review was requested by me prior to receiving
               official deployment orders,
               2. The pay continuation policy was implemented years prior to my date of
               hire,
               3. I disclosed that I was a member of the Active Reserves during my first
               interview at World Fuel,
               4. A promotion was recommended based on accomplishments during my
               tenure,
               5. The decision of delaying the promotion until my return from deployment
               is not in compliance with the United States Employment and
               Reemployment Act (USERRA), which states:

               If you:
               ● are a past or present member of the uniformed service;
               ● have applied for membership in the uniformed service; or
               ● are obligated to serve in the uniformed service; then an employer may not deny
               you:

                                                 7
               ○ initial employment;
               ○ reemployment;
               ○ retention in employment;
               ○ promotion; or
               ○ any benefit of employment because of this status. In addition, an employer may
               not retaliate against anyone assisting in the enforcement of USERRA rights,
               including testifying or making a statement in connection with a proceeding under
               USERRA, even if that person has no service connection.

               Below please find the link to the DOL regulation:
                 https://www.dol.gov/vets/programs/userra/aboutuserra.htm#employeerights

                                        (The Retaliation)

       32.     On November 17, 2016, at around 9:00 AM, Mr. Buraglia approached Ms.

McSwain while Ms. McSwain was sitting at her desk. In a loud and intimidating voice Mr.

Buraglia reprimanded Ms. McSwain and did so in front of her coworkers. Among other things

Mr. Buraglia growled that Ms. McSwain handled the situation “in the wrong way.” Mr. Buraglia

shouted that he was “very angry that [she] had copied Nicole on the email and that [she had] put

it all in writing.” Mr. Buraglia then stormed off.

       33.     Later that day, in a closed-door meeting with Ms. McSwain, Mr. Buraglia

demanded an apology and, again, reiterated that it was “extremely unprofessional of [her] to have

sent the email to both [him] and Nicole.” Mr. Buraglia said the “trust” between Ms. McSwain and

him “was broken” and that it “would take a very long time” for him to be able to trust her again.

Ms. McSwain stood her ground, refused to apologize, and based that refusal on the simple fact

that one should not have to apologize for calling someone out on violating federal law. Mr.

Buraglia was undeterred. He ended the conversation stating that he would “think about the

situation for a couple of days” to give Ms. McSwain time to “apologize” to him about how

“unprofessionally” she behaved.




                                                     8
       34.     On November 18, 2016, Mr. Buraglia approached Ms. McSwain and asked if she

wanted to “continue the meeting from yesterday” (read: apologize) to which Ms. McSwain

declined.

       35.     On November 21, 2016 Mr. Buraglia again approached Ms. McSwain and asked

if she wanted to “continue the meeting” (read: apologize) and again Ms. McSwain declined.

Unsure of what she needed to do, Ms. McSwain sought out the assistance of HR Business Partner

Maria Palacio, who, in turn, informed Ms. McSwain that Ken Gavsie, the company’s Labor

Counsel, would “handle the situation” going forward.

       36.     Later that day (November 21, 2016) Mr. Buraglia again approached Ms. McSwain

and asked that they “continue the conversation” (read: apologize). Ms. McSwain declined and

then approached Mr. Gavsie who stated Ms. McSwain should “continue the conversation.” Mr.

Gavsie then asked Ms. McSwain how much money she wanted as part of the promotion to which

Ms. McSwain replied that she didn’t ask for money, just the opportunity to be considered for

promotion on her own merits. Mr. Gavsie stated that he would “look into the situation,” but that

it was “not out of the ordinary to be yelled at by a manager.”

       37.     Ms. McSwain duly followed Mr. Gavsie’s advice – to continue to dialogue with

her harasser – and (that same day – November 21, 2016) “continued the conversation” with Mr.

Buraglia. Ms. McSwain told Mr. Buraglia that it was her belief that he was discriminating against

her on account of her military service and that since Mr. Buraglia continually gave her grief

whenever she went on military orders she felt the need to put it in writing to bring the issue to

management’s attention.

       38.     Mr. Buraglia responded by, among other things, (a) demanding an apology, (b)

stating that he (Buraglia) “told many people in HR about what you did and they all agree you


                                                 9
were out of line and unprofessional” and (c) concluding that Ms. McSwain lacks social skills, was

inflexible, and does not know how to work with people. Mr. Buraglia’ parting comment was to

request that Ms. McSwain never copy anyone else on an email to him again.

           39.   The “many people in HR” that Mr. Buraglia told about Ms. McSwain’s complaint

include Ms. Palacio, Mr. Gavsie, and Armando Villasana, WFS’s HRIS Director.

           40.   And per Mr. Buraglia, all three individuals agreed that Ms. McSwain’s exercising

of her right to complain of discrimination was “out of line and unprofessional.”

           41.   Mr. Buraglia’s statements to Ms. McSwain regarding her alleged lack of social

skills and inflexibility were consistent with pejorative comments Mr. Buraglia made regarding

Ms. McSwain’s military service. During at least one meeting Mr. Buragali, in Ms. McSwain’s

presence said “oh, you guys know Maria is in the military so please forgive her for being so

direct.”

           42.   WFS ultimately “split the difference” by promoting Ms. McSwain on January 1,

2017 (as opposed to October 1, 2017). However, had WFS followed its normal practice, Ms.

McSwain’s promotion should have occurred in October 2016 – the date she was eligible for that

promotion. WFS’s delay in promoting Ms. McSwain (i.e. promoting Ms. McSwain in January

2017 as opposed to October 2016 as per the company’s promotion cycle) cost Ms. McSwain lost

wages from the October – December 2016 timeframe as well as the 3% merit increase associated

with that higher pay grade. Indeed, WFS’s practice is that of a person receives a promotion on or

after January 1, then that person does not qualify to receive a merit increase effective April 1 of

that year.

           43.   Ms. McSwain deployed from January 12, 2017 to August 27, 2017. Ms. McSwain

served in Kuwait. While deployed Ms. McSwain provided logistical support as part of Operation


                                                10
Inherent Resolve, our County’s operation focused on eradicating the Islamic State of Iraq in Syria

(ISIS). Ms. McSwain performed honorably during that deployment and gave timely and proper

notice of her intent to return to work.

       44.     While deployed Ms. McSwain learned that Mr. Buraglia gave her a poor

performance rating and did so on account of her oppositional and protected activity. The

performance evaluation did not critique Ms. McSwain’s ability to do her HR job; instead, it

contained numerous anti-military stereotypes, i.e. that Ms. McSwain was like an “inflexible” drill

sergeant who “unable to relate to people” Since the negative performance review had adverse

career progression and financial implications because it was tied to her annual merit increase, Ms.

McSwain, while deployed, reached out to WFS’s HR to rectify the situation. Ultimately Manager,

HR Operations, Nicole Stevens revised Ms. McSwain’s performance evaluation.

       45.     Mr. Buraglia departed WFS’s employment on or about January 13, 2017.

       46.     Ms. McSwain returned to work on August 28, 2017, a day after her orders ended

whereupon Ms. McSwain reported directly to Michael Kasbar, CEO.

       47.     In November 2017 McSwain, at VP, Human Resources - Aviation and Marine

Maria Palacio’s request, applied for a Senior Manager HR Business Partner – Aviation & Marine

position. Ms. McSwain applied, was given the position, and, at around that same time, was asked

to take over the job responsibilities of Marie Bonnet, Corporate HR Business Partner who was

going on maternity leave.

       48.     WFS utilizes a practice of providing “spot bonuses” for employees (like Ms.

McSwain) who assume additional job responsibilities. The person responsible for recommending

for spot bonuses in Ms. McSwain’s case was Maria Palacio. Yet Ms. Palacio did not request a

spot bonus for Ms. McSwain.


                                                11
        49.     From January 2018 through November 2018 Ms. McSwain worked her Sr

Manager HR Business Partner duties for both the Corporate and Marine and Aviation segments

along with approximately 65% of her pre-existing HR Compliance and Global Immigration

responsibilities.

        50.     From February 2018 through September 2018 Ms. McSwain missed

approximately 16 days of work to perform military duties.

        51.     Ms. McSwain informed Ms. Palacio of the above-referenced military leave periods

and while Ms. Palacio did not say anything anti-military, her body language, tenor, and offhand

comments about the “short notice” nature of the military absences, led Ms. McSwain to believe

that Ms. Palacio was getting fed up with having to deal with Ms. McSwain’s military service.

        52.     Indeed, one of the above-reference periods of military duty was July 20 – July 23,

2018. During that period of military service Ms. Palacio called Ms. McSwain routinely and

frantically regarding an immigration case that Ms. McSwain was working. When Ms. McSwain

returned to work Ms. Palacio made Ms. McSwain feel like the immigration matter went sideways

because Ms. McSwain was absent for military duty. Ms. Palacio ended the conversation saying

words to the effect of “everything just happens to go wrong when you’re on military leave.”

                                     (The Protected Activity)

        53.     On September 25, 2018, Ms. McSwain told Ms. Palacio that she (Ms. McSwain)

had just received notice of an October 1 – October 31, 2018 military deployment. Ms. McSwain

apologized for the short notice to which Ms. Palacio, in a frustrated tone of voice, said words to

the effect of “this is so short notice. Is there any way you can get out of this?”




                                                  12
       54.     Ms. McSwain was not the only WFS employee called to military duty that month

as Patricia Ojeda, a Financial Operations Coordinator III received military orders for the same

October 1 – 31, 2018 timeframe.

       55.     On September 27, 2018, Ms. McSwain, after learning from Ms. Ojeda that her

supervisor was giving her grief about not providing official certified military orders informed Ms.

Ojeda’s supervisor that federal law did not require a departing servicemember to provide written

copies of orders before leaving work to serve in the military.

       56.     Ms. McSwain’s communication that a reservist did not need to provide written

copies of orders before deploying was consistent with U.S. Department of Labor (“DOL”)

regulations governing USERRA require servicemembers which provides, in relevant part, that

“[t]he employee’s notice to the employer may be either verbal or written. The notice may be

informal and does not need to follow any particular format.” 20 C.F.R. §1002.85(c)&(d). At times

“[i]t may be impossible or unreasonable to give advance notice under certain circumstances. Such

circumstances may include…a requirement that the employee report for uniformed service in an

extremely short period of time.” 20 C.F.R. §1002.86(b).

       57.     On October 4, 2018, Ms. McSwain again contacted Ms. Ojeda’s benefits

department in Human Resources because it denied company related pay continuation policy

benefits to Ms. Ojeda for not having the “correct type of orders”.

       58.     Ms. McSwain timely informed WFS of her intent to return to work following her

October 1 – 31, 2018 military service and served honorably during that timeframe.




                                                13
                                       (The Retaliation)

       59.      On November 1, 2018, Ms. McSwain returned to work whereupon she learned that

all of her HR Business Partner peers in the corporate headquarters were promoted to Director

along with the requisite pay and bonus increase.

       60.      Ms. McSwain learned that the promotions took place October 1, 2018 - - - the date

she began her military orders.

       61.      The person who made the October 1, 2018 promotion decisions was Maria Palacio.

       62.      The names, promotions titles, direct reports, education, responsibilities, and

promotion dates of Ms. McSwain’s peers who received the promotion on October 1, 2018 are as

follows:

 Title Prior     Promotion         Direct     HR         Manages     HR             Promotion
 to              Title             Reports    Degree     multiple    Compliance     Date
 Promotion                                               HR          and Labor
                                                         functions   Relations
                                                                     Expert
 Carmen          Director,   HR    0          No         No          No             10/1/2018
 Garcia – Sr.    Business
 Manager HR      Partner
 Business
 Partner
 Margie          Director,   HR    1          No         No          No             10/1/2018
 Toleto   Sr.    Business
 Manager HR      Partner
 Business
 Partner
 Marie           Director,   HR    0          Yes        No          No             10/1/2018
 Bonnet – Sr.    Business
 Manager HR      Partner
 Business
 Partner


 Penelope        Director,   HR    1          No         No          No             10/1/2018
 Pena      –     Business
 Manager, HR     Partner
 Business
 Partner



                                                14
 Title Prior    Promotion         Direct     HR        Manages     HR              Promotion
 to             Title             Reports    Degree    multiple    Compliance      Date
 Promotion                                             HR          and Labor
                                                       functions   Relations
                                                                   Expert
 Laura          Sr     Manager,   0          No        No          No              10/1/2018
 Fawley         Talent
 Manager –      Management
 Talent
 Management
 Maria          No promotion      1          Yes       Yes         Yes             N/A
 McSwain –
 Sr. Manager
 HR Business
 Partner


       63.     On November 6, 2018, Ms. McSwain received a copy of a military discrimination

complaint that Ms. Ojeda made to WFS’s Legal Compliance regarding the Benefits department -

- - the same department that miscalculated Ms. McSwain’s pension benefits (more on that below).

       64.     On November 8, 2018, Ms. McSwain met with Ms. Palacio and inquired as to why

she (Ms. McSwain) had not been promoted with her peers on October 1, 2018. During this

meeting Ms. McSwain stated that she believed that her non-promotion was based on her having

to go on military orders. Ms. Palacio did not deny Ms. McSwain’s accusation nor explain why

Ms. McSwain was not promoted but said she would “look into it.”

       65.     On November 16, 2018, Ms. Palacio demoted Ms. McSwain by removing her from

supporting Aviation and Marine aspects germane the Senior HR Business Partner position to

which Ms. McSwain transferred into in January 2018. Ms. Palacio directed Ms. McSwain to work

on Immigration and Compliance issues only because she “didn’t need [Ms. McSwain] anymore”.

       66.     This demotion impacted Ms. McSwain’s professional reputation not only within

the HR Department, but also with the Marine and Aviation business leaders. Ms. McSwain’s

peers assumed that Ms. McSwain was removed because she “didn’t cut it.”. Further, this without


                                              15
cause demotion hindered Ms. McSwain’s career progression. In 2019 a Director position opened

in WFS’s Land division, Ms. McSwain inquired about applying for that position but was told by

the recruiting team that Ms. McSwaiin would never be considered for that role because she “didn’t

make it” as an HR Business Partner in Marine and Aviation.

       67.     From the November 2018 timeframe through mid-2019 Ms. Palacio went out of

her way to avoid Ms. McSwain unless interacting with Ms. McSwain was necessary.

       68.     However during the May 2019 timeframe Ms. Palacio did ask Ms. McSwain to

step into a newly vacant HR Business Partner for Corporate position. The newly vacated position

previously belonged to Marine Bonnet (one of the people who was promoted over Ms. McSwain

in October 2018). Ms. Bonnet recommended, to Ms. Palacio, that Ms. McSwain (and only Ms.

McSwain) take over the position because Ms. McSwain (as opposed to the others who were

promoted over her in October 2018) was able to handle the work. Ms. Bonnet told Ms. McSwain

that she (Bonnet) made the recommendation to WFS’s Chief Human Resources Officer who, in

turn, directed Ms. Palacio to make the request. This position supported over 260 corporate

employees, global finance, marketing functions, legal functions, and related matters.

       69.     Ms. McSwain accepted these duties; however, Ms. Palacio still required Ms.

McSwain to fulfill her HR Compliance and Global Immigration duties as well. Yet Ms. McSwain

received no additional compensation even though requests for additional compensation in

instances like this are routinely made and granted.

       70.     Ms. McSwain’s job duties require that she approve all corporate bonuses,

compensation increases and promotions. Ms. McSwain, who has processed approximately 250

bonuses and pay increases, is aware of no instance in which a manager’s request for a

subordinate’s bonus or pay increase was denied.


                                                16
          71.   In June and July 2019 Ms. McSwain informed Ms. Palacio and Fernando

Casadeval (the company’s Chief Human Resources Officer) that Ms. McSwain’s workload was

continuing to increase as Global Immigration cases had in increased by about 50% year-over-

year. During the July 2019 timeframe Ms. McSwain provided Ms. Palacio a written analysis

showing that she (Ms. McSwain) was the lowest compensated Senior HR Manager in the United

States.

          72.   Ms. Palacio did not respond to Ms. McSwain’s request for additional

compensation.

          73.   Given Ms. Palacio’s non-response, Ms. McSwain, on September 23, 2019, met

with Mr. Casadeval whereupon Ms. McSwain told Mr. Casadeval that out of 28 HR Business

Partners globally, Ms. McSwain had more employees assigned to her than 18 of them and that

those individuals only had one job while Ms. McSwain had two different jobs. Ms. McSwain did

this so Mr. Casadeval would understand the broad scope of Ms. McSwain’s responsibilities and

the need for increased compensation. Ms. McSwain told Mr. Casadeval that she completed her

MBA at UNC Kenan-Flagler Business School (a top 20 school) and ended the conversation with

words to the effect of “the company is experiencing veteran hiring difficulties because the

company’s veteran hiring numbers were well below the Office of Federal Contract Compliance

targets.” In response to Ms. McSwain’s report regarding veteran under-hiring, Mr. Casadeval

said “we should just target military hires for driver jobs only” - - - the insinuation being that all

veterans are capable of doing is driving truck. Mr. Casadeval ended the conversation by telling

Ms. McSwain that he’d “look into it.”

          74.   On November 13, 2019, Ms. McSwain filed a company-internal military

discrimination claim. Ms. McSwain’s complaint, inter alia, accused Ms. Palacio of discriminating


                                                 17
against her for failing to promote her in October 2018 even though all of her non-military reserve

peers received directorship promotions or like increases.

       75.      Shortly thereafter Ms. McSwain learned that Mr. Gavsie would handle the

complaint. This concerned Ms. McSwain because Mr. Gavsie had no experience handling

employee grievances and Mr. Gavise’s habit when receiving such complaints was to simply

forward them to the HR Business Partner and Manager of the complaining party.

       76.      On December 3, 2019, Ms. McSwain’s belief was confirmed when she learned

that Mr. Gavsie forwarded her complaint to Mr. Casadeval.

       77.      On December 4, 2019, Ms. McSwain expressed concern about the mishandling of

her discrimination complaint by informing Mike Lundberg, the company’s legal compliance

counsel as follows:

             Hi Mike,

             I decided to reach out to you to express my concern about how my complaint is being
             handled. The email below from Ken says that Fernando and he are handling the
             investigation. I have a degree in HR as well as formal training in the handling of
             employee grievances. I know that the appropriate person to investigate any
             discrimination complaint must be not only experienced and trained in conducting
             investigations, but also, impartial and objective, and have no reporting or personal
             relationship with either the complaining employee or the accused. Fernando is Maria’s
             manager and I identified him as being aware of the issues before my complaint. How
             is he the appropriate person to handle this complaint? This is a conflict of interest.
             Further, it has been three weeks since I submitted my complaint and I have not received
             an update from anyone other than what you see in the email below.

             At his point, because I do not trust the process that the company is following to be fair,
             impartial, and objective and I have given the company countless chances to resolve this
             issue for over a year, I will be forwarding my complaint to the Department of Labor
             directly.

             Please let me know if I should provide Ken’s name as a point of contact.

       78.      Mr. Lundberg never responded to Ms. McSwain other than saying he would

“follow up.”

                                                  18
       79.     Instead, on December 6, 2019, Mr. Gavsie called Ms. McSwain and admonished

her for being so “impatient.” Mr. Gavsie then told Ms. McSwain that WFS was “wrapping up the

investigation” to which Ms. McSwain responded, “how can you be wrapping it up when you

never even talked to me!” Mr. Gavsie said, “we didn’t need to, your complaint was complete

enough.”

       80.     It is commonly acknowledged standard of HR investigatory practices that an

investigator should always interview the complaining party during the course of a discrimination

investigation.2 Accordingly, it follows that WFS, who claims that “[e]thics and compliance at

World Fuel Services is built into our culture” would follow basic EEOC investigative guidelines

when investigating an employee’s discrimination complaint.3

       81.     WFS policy further provides, in relevant part:

       REPORTING DISCRIMINATION OR HARASSMENT


       Anyone who feels that he or she has been subjected to unlawful discrimination or
       harassment is strongly encouraged to immediately report the matter by: (1) informing your
       manager or supervisor; or (2) informing your designated Human Resources Business
       Partner or anyone within the Human Resources Department. You may also report
       discrimination or harassment to the Company’s anonymous Compliance Hotline (toll free
       number: (877)-787-8742). Every report of alleged discrimination or harassment will be
       fully investigated and corrective action will be taken where appropriate. All information
       provided by World Fuel Services employees will be maintained on a confidential basis to
       the greatest extent possible.




2
  By way of a limited example, the Equal Employment Opportunity Commission’s (EEOC)
Enforcement Guidance of Vicarious Employer Liability for Unlawful Harassment by Supervisors,
states, in relevant part, “[w]hen detailed fact-finding is necessary, the investigator should interview
the complainant, the alleged harasser, and third parties who could reasonably be expected to have
relevant information.” Id. at §V.C.1. citing Questions to Ask Parties and Witnesses available at
http://www.eeoc.gov/policy/docs/harassment.html (last visited February 10, 2020).
3
   Ethics & Compliance available at https://www.wfscorp.com/en/About-Us/Ethics-and-
Compliance (last visited February 10, 2020)
                                                  19
       82.     WFS’s investigation into Ms. McSwain’s complaint was not full nor were the

company’s confidentiality provisions followed as Ms. McSwain’s new supervisor (see below)

had no reason to know of her complaint of discrimination.4

       83.     On December 10, 2019, Mr. Casadeval called Ms. McSwain into his office.

Present was Patrick Atkinson, a newly hired VR, HR Business Partner. Mr. Casadeval told Ms.

McSwain that her complaint of discrimination was unfounded, that the October promotions were

merely “retention incentives” and that Ms. McSwain did not receive such an incentive because

she was “not at their level.” To this pretextual after-the-fact justification5, Ms. McSwain

responded that she was doing two jobs since January 2018, that she earned an MBA from a top

20 school, and that she regularly provides HR Business Partnership consulting expertise regarding

labor compliance, employee relations and immigration issues to the same HR Business Partners

that received the promotion instead of her, to which Mr. Casadevale replied “you are not an HR

Business Partner, you are HR Compliance.”

       84.     Mr. Casadevale’s statement regarding Ms. McSwain’s position was inaccurate6:

as of December 10, 2019, WFS’s records reflect that Ms. McSwain served as a P10094 Human

Resources Sr. Manager and official title of Sr Manager, HR Business Partner.




4
  Pretext (meaning a “cover up” for illegal discrimination) is established by a company’s failure to
follow its own policies. Bass v. Board of County Com'rs, Orange County, Fla., 256 F.3d 1095,
1108 (11th Cir. 2001) (departure from policies) overruled in part on other grounds Crawford v.
Carroll, 529 F.3d 961 (11th Cir. 2008).
5
  Pretext (meaning a “cover up” for illegal discrimination) is demonstrated when the defendant
"piles-on" or adds reasons for an adverse employment action which were not previously stated.
Jones v. Gulf Coast Health Care of Delaware, LLC, 854 F.3d 1261, 1275 (11th Cir. 2017); Mock
v. Bell Helicopter Textron, Inc., 196 F. App'x 773, 774 (11th Cir. 2006).
6
  Pretext (meaning a “cover up” for illegal discrimination) is also established by employer
dishonesty. Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 147 (2000).
                                                20
        85.     The December 10, 2019, meeting ended with Mr. Casadevall stating that Ms.

McSwain would now be reporting to Mr. Atkinson, meaning that Ms. McSwain’s new supervisor

would begin his supervisor relationship over Ms. McSwain fully aware that Ms. McSwain had a

history of trying to enforce her USERRA rights vis-à-vis the company, which impacted the

reporting relationship from day one. Mr. Atkinson scrutinizes everything that comes out Ms.

McSwain’s mouth and Ms. McSwain’s direct report Karla Lorenzo noted that Mr. Atkinson began

keeping a close eye on Ms. McSwain.7

                                                COUNT I
                             (Violations of USERRA 38 U.S.C. §§ 4312 & 4313)

        86.     Plaintiff repeats and realleges the allegations set forth in paragraphs 1-85 above as

if fully set forth herein.

        87.     Pursuant to USERRA, 38 U.S.C. § 4312, any person whose absence from a

position of employment is necessitated by reason of service in the uniformed services shall be

entitled to the reemployment rights and benefits and other employment benefits under USERRA

so long as: (1) the person (or an appropriate officer of the uniformed service in which such service

is performed) has given advance written or verbal notice of such service to such person's

employer; (2) the cumulative length of the absence and of all previous absences from a position




7
  Pretext (meaning a “cover up” for discrimination) is established by unwarranted or increased
scrutiny of an employee. Hairston v. Gainesville Sun Publ'g Co., 9 F.3d 913, 921 (11th Cir. 1993)
(surveillance "strongly suggests the possibility of a search for a pretextual basis for discipline").
                                                 21
of employment with that employer by reason of service in the uniformed services does not exceed

five years; (3) the person serves honorably; and (4) with exceptions not applicable here, the person

reports to, or submits an application for reemployment to, such employer in accordance with the

provisions of subsection (e).

       88.      Plaintiff provided appropriate advance notice to her immediate supervisor, of her

service in the military for the October 1, 2018 – October 31, 2018 timeframe.

       89.      Plaintiff promptly requested re-employment both before and after the end of her

military service.

       90.      Plaintiff’s total leave of absence for service in the military during the October 1 –

October 31, 2018, timeframe was less than 5 years and Plaintiff was honorably discharged

following completion of his military service.

       91.      Plaintiff was denied proper reemployment insofar as she was not promoted to a

Director position even though her peers received such promotions during the October 2018

timeframe, i.e. the time Ms. McSwain was away on military duty.

       92.      Because Plaintiff satisfied the requirements of USERRA 38 U.S.C. § 4312, she

was entitled to be reemployed by WFS in 2018 and re-employed into a position of like seniority,

status, and pay that her peers achieved during the time she was away on military orders.

       93.      Pursuant to USERRA, 38 U.S.C. § 4313(a)(1), a person entitled to reemployment

under section 4312, upon completion of a period of service in the uniformed services for less than

91 days, must be promptly (i.e., within 14 days as provided by 20 C.F.R. § 1002.181) reemployed

in a position of employment in accordance with the following order of priority:

             (A)        in the position of employment in which the person would have been
             employed if the continuous employment of such person with the employer had not been
             interrupted by such service, or a position of like seniority, status and pay, the duties of
             which the person is qualified to perform; or

                                                   22
              (B)         in the position of employment in which the person was employed on the
              date of the commencement of the service in the uniformed services, or a position of
              like seniority, status and pay, the duties of which the person is qualified to perform,
              only if the person is not qualified to perform the duties of a position referred to in
              subparagraph (A) after reasonable efforts by the employer to qualify the person.

        94.        Defendant WFS did not reemploy Plaintiff in either position required by USERRA

§ 4313(a)(1) because Plaintiff was not elevated into a Director position even though her peers

received Director promotions during the time she was on military leave.

        95.        Defendant violated 38 U.S.C. § 4312 and 4313 of USERRA, among other ways,

by refusing to promptly reemploy Ms. McSwain. Defendant’s violation of § 4312-4313 has

caused Ms. McSwain damages in an amount to be proven at trial.

                                                 COUNT II
                                 (Violation of USERRA 38 U.S.C. § 4311(a))

        96.        Plaintiff repeats and realleges the allegations set forth in paragraphs 1-85 above as

if fully set forth herein.

        97.        USERRA, 38 U.S.C. § 4311(a), prohibits an employer from discriminating against

any person who is a member of, applies to be a member of, performs, has performed, applies to

perform, or has an obligation to perform service in a uniformed service with respect to, among

other things, employment, reemployment, retention in employment, promotion, or any benefit of

employment by an employer on the basis of that membership, application for membership,

performance of service, application for service, or obligation.

        98.        Defendant WFS discriminated against Ms. McSwain by delaying her promotion

during the 2016 timeframe because of her military deployment and by failing to promote Ms.

McSwain in November 2018 following her return from the October 1 – 31, 2008, military duty.

        99.        Defendant WFS’s actions have caused Ms. McSwain damages in an amount to be

proven at trial.

                                                    23
                                                 COUNT III
                                 (Violation of USERRA, 38 U.S.C. § 4311(b))

        100.       Plaintiff repeats and realleges the allegations set forth in paragraphs 1-85 above as

if fully set forth herein.

        101.       USERRA, 38 U.S.C. § 4311(b) provides that an employer may not discriminate in

employment against or take any adverse employment action against any person because such

person (1) has taken an action to enforce a protection afforded any person under this chapter, (2)

has testified or otherwise made a statement in or in connection with any proceeding under this

chapter, (3) has assisted or otherwise participated in an investigation under this chapter, or (4) has

exercised a right provided for in this chapter.

        102.       Ms. McSwain exercised her rights under USERRA by complaining of military

related discrimination on both her behalf and on behalf of others. Ms. McSwain further exercised

her USERRA rights by informing her employer of her military service obligations.

        103.       Defendant WFS retaliated against Ms. McSwain by delaying her promotion (2016)

or denying her promotion (2018).

        104.       Defendant’s actions have caused Ms. McSwain damages in an amount to be

proven at trial.

                                             COUNT IV
                             (Violation of USERRA, 38 U.S.C. § 4316 (b))

        105.       Plaintiff repeats and realleges the allegations set forth in paragraphs 1-85 above as

if fully set forth herein.

        106.       The USERRA requires that an employer cannot, without cause, terminate (or

demote) a reservist-employee (a) within 180 days of that employee’s return to work from military

duty provided that (b) the reservist-employee’s military service exceeded 30 days.


                                                    24
        107.    Ms. McSwain’s October 1, 2018 – October 31, 2018 military service exceeded 30

days.

        108.    WFS demoted Ms. McSwain on November 16, 2018 when it removed her Aviation

& Maritime HR duties.

        109.    WFS lacked “for cause” justification to demote Ms. McSwain.

        110.    WFS’s actions violated USERRA and caused Ms. McSwain damages in an amount

to be proven at trial.

                      (COUNT V Violation of USERRA – 38 U.S.C. § 4323)

        111.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-85 above as

if fully set forth herein.

        112.    Plaintiff is entitled to liquidated damages under USERRA because WFS knew, or

showed reckless disregard for whether its conduct was prohibited under USERRA as WFS is a

government contractor and also was mandated, by Congress, to maintain a poster in its workplace

that informed its employees (and the WFS decision makers in this case) of reservist-employee

rights under USERRA.

        113.    Additionally, Ms. McSwain on numerous instances informed WFS management

that its actions were in violation of USERRA. Ms. McSwain’s attempts to educate WFS

management on USERRA did not result in WFS changing its practices, instead it lead to increased

retaliation by WFS management against Ms. McSwain.

                     (COUNT VI Violation of USERRA – 38 U.S.C. § 4318)

        114.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1-85 above as

if fully set forth herein.

        115.    USERRA, 38 U.S.C. § 4318(a)(2)(B), provides that an employee’s service in the


                                                 25
uniformed service will be deemed to constitute service with the employer for purposes of

determining the accrual of benefits under the retirement plan. This rule applies to the defined

contribution plan that WFS has maintained for its employees, including Plaintiff, in which WFS

will match retirement contributions that its employees make into the plan.

       116.    Pursuant to USERRA, 38 U.S.C. § 4318(b)(1), an employer reemploying a person

after a period of service in the uniformed services is liable to the employee benefit pension plan

for funding any obligation of the plan to provide benefits, including those accrued under USERRA

§ 4318(a)(2)(B). An employer must also make a contribution to a pension or retirement plan where

the employer’s contribution is “contingent on” the employee first making a contribution. 38

U.S.C. § 4318(b)(2).

       117.    Pursuant to USERRA, 38 U.S.C. § 4318(b)(3)(B), for purposes of computing an

employer’s liability under § 4318(b)(1), the employee’s compensation during the period of

uniformed service must be computed based on the compensation the employee would have

ordinarily received had he not engaged in qualified military service when the employee’s

compensation was reasonably certain during the period of military service, and “in the case that

the determination of [the employee’s rate of compensation] is not reasonably certain, on the basis

of the employee’s average rate of compensation during the 12-month period immediately

preceding such period (or, if shorter, the period of employment immediately preceding such

period).” 38 U.S.C. § 4318(b)(3).

       118.    Here WFS violated USERRA § 4318 by not counting periods of short term military

leave towards the compensation that it used to determine retirement contributions for periods of

short term military leave, and refusing to provide Ms. McSwain with information that was

necessary for her to know the amount of retirement contributions that she could make and WFS


                                               26
would match.

        119.       By way of an example, in 2017 WFS contributed $2,652.08 to Ms. McSwain’s

401K account. The plan states that the appropriate contributions should be 50% of the fist 6% of

the employee’s compensation. In 2017, Ms. McSwain’s compensation totaled $93,628.94 which

would require a $ 2,808.86 contribution.

        120.       Defendant’s actions have caused Ms. McSwain to be damaged in an amount to be

proven at trial.

                      (COUNT VII Violation of USERRA – 38 U.S.C. § 4302)

        121.       Plaintiff repeats and realleges the allegations set forth in paragraphs 1-85 above as

if fully set forth herein.

        122.       The USERRA makes clear that its provisions trump any state law or company

policy that in any way limits the protections USERRA provides.

        123.       WFS’s military leave notification policy provides, in relevant part:

        You must notify the Human Resources Department of your need for military leave as soon
        as practicable after you become aware of the need for such leave. You also need to bring
        your official military service orders to the Human Resources Department for review
        prior to commencement of the leave.

        124.       The USERRA makes clear that an employee does not need to provide orders to his

or her employer before leaving work to serve in the military. The USERRA regulations provide

that the military leave “notice may be informal and does not need to follow any particular format.”

20 C.F.R. §1002.85(c)&(d). At times “[i]t may be impossible or unreasonable to give advance

notice under certain circumstances. Such circumstances may include…a requirement that the

employee report for uniformed service in an extremely short period of time.” 20 C.F.R.

§1002.86(b).



                                                    27
          125.   To the extent that Defendant alleges application of any agreement that constitutes

 any limitation on Ms. McSwain’s rights under USERRA, it is illegal, null and void, inapplicable

 and of no force or effect pursuant to 38 U.S.C. § 4302.

          126.   Defendant’s use of the above policy has caused Ms. McSwain damages in an

 amount to be proven at trial.

                                     PRAYER FOR RELIEF

          WHEREFORE Plaintiff prays that judgement be entered against Defendant WFS on all

 claims and requests that this Court award the following relief:

          A.     Declare Defendant’s additional conditions to obtain re-employment should be void

under USERRA, 38 U.S.C. § 4302(b) and enjoin Defendant from imposing such conditions in the

future.

          B.     Declare that Defendant has failed to comply with USERRA, 38 U.S.C. §§ 4311,

4312 and 4313 and require that Defendant comply with each of those sections.

          C.     Require that Defendant compensate Plaintiff for any losses of wages or benefits in

the amount to be proven at trial, including back pay, front pay, pre- and post-judgment interest,

lost benefits of employment, negative tax consequences of any award, for Defendant’s failure to

comply with USERRA

          D.     Require Defendant to pay Plaintiff liquidated damages in amount to be proven at

trial.

          E.     Enjoin Defendant from taking any future retaliatory action against Plaintiff or

other servicemembers who attempt to enforce their rights under USERRA.




                                                 28
         F.      Pursuant to 38 U.S.C. § 4323(h), and as otherwise provided by law. Require

Defendant to pay Plaintiff’s attorney fees, expert witness fees, litigation expenses and costs to

bring this action.

         G.      Grant such other and further relief as this Court deems just and equitable.

 Dated: March 19, 2020
                                       /s/ John D. Agnew
                                       JOHN D. AGNEW
                                       BOY AGNEW POTANOVIC, PLLC
                                       4414 Metro Parkway, Ste. 110
                                       Fort Myers, FL 33916
                                       Telephone: 239-208-6500
                                       Email: johna@bapfirm.com

                                       /s/ Matthew Z. Crotty
                                       MATTHEW Z. CROTTY, Pro Hac Vice To Be Filed
                                       CROTTY & SON LAW FIRM, PLLC
                                       905 West Riverside, Suite 404
                                       Spokane, WA 99201-0300
                                       Telephone: 509-850-7011
                                       Email: matt@crottyandson.com

                                       /s/ Thomas G. Jarrard
                                       THOMAS G. JARRARD, Pro Hac Vice To Be Filed
                                       LAW OFFICE OF THOMAS G. JARRARD
                                       1020 N. Monroe St.
                                       Spokane, WA 99201
                                       Telephone: 425-239-7290
                                       Email: tjarrard@att.net

                                       Attorneys for Plaintiff




                                                  29
